

115 HR 1324 IH: Securing the Internet of Things Act of 2017
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1324IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Mr. McNerney introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to provide for the establishment of cybersecurity standards
			 for certain radio frequency equipment.
	
 1.Short titleThis Act may be cited as the Securing the Internet of Things Act of 2017 or the Securing IoT Act of 2017. 2.Cybersecurity standards for certain radio frequency equipment (a)In generalSection 303 of the Communications Act of 1934 (47 U.S.C. 303) is amended by adding at the end the following:
				
 (cc)Require radio frequency equipment for which certification is required under subpart J of part 2 of title 47, Code of Federal Regulations, to meet cybersecurity standards to be established by the Commission, in consultation with the Director of the National Institute of Standards and Technology, in order for such certification to be granted. Such standards shall address cybersecurity throughout the lifecycle of the equipment, including design, installation, and retirement..
 (b)Deadline for regulationsNot later than 180 days after the date of the enactment of this Act, the Federal Communications Commission shall promulgate regulations to implement the amendment made by subsection (a).
 (c)Effective dateThe amendment made by subsection (a) shall apply with respect to radio frequency equipment for which an application for certification is submitted after the date that is 1 year after the date of the enactment of this Act.
			